Citation Nr: 1544084	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease, status post myocardial infarction and stent placement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to July 1981 and from November 1986 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In the October 2008 rating decision, the RO denied the claims for service connection for coronary artery disease and hypertension.  Following the receipt of additional evidence, in November 2008, the RO reconsidered the Veteran's coronary artery disease claim, and confirmed and continued the denial of the benefits sought.  The Veteran was notified of this decision on December 1, 2008.  In his March 2009 notice of disagreement, the Veteran stated that he was appealing the RO's decision dated on December 1, 2008; however, he described the issue in general terms as "heart problems."  The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been expanded to include hypertension, as noted on the title page of this decision, consistent with Clemons.   

The case was remanded in September 2012 and has been returned to the Board.  

The service connection claim for coronary artery disease, status post myocardial infarction and stent placement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for hypertension if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service treatment records are negative for any complaints or findings of hypertension.  After his separation from service, a private treatment record dated February 24, 1999 shows that his blood pressure was recorded as 180/100.  His diagnoses included hypertension and he was on medication for hypertension.  Thereafter, his blood pressure was recorded as 160/100 in April 1999.  Recent medical records show that the Veteran continues to suffer from hypertension.  

Here, the Veteran was diagnosed as having hypertension in February 1999 - approximately 17 months following his separation from service.  The Board is aware that this is five months beyond the one-year presumptive period for hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, the February 24, 1999 treatment note does not appear to be the Veteran's initial treatment with this doctor, although attempts to obtain earlier records were not successful.  It appears that the Veteran was already an established patient of the practice.  Given this, as well as the proximity of the diagnosis of hypertension to the one-year presumptive period, the Board resolves doubt in the Veteran's favor and finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5017; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted. 



REMAND

In light of the award of service connection for hypertension, the matter of service connection for coronary artery disease must be remanded for additional development, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a section 5103(a) letter notifying him of the requirements for substantiating a claim for service connection for heart disease, inlcuding coronary artery disease, status post myocardial infarction and stent placement, as secondary to service-connected hypertension.  See 38 C.F.R. § 3.310.

2.  Then, arrange for an appropriate VA examiner to review the Veteran's claims folder.  The examiner must provide the following opinions: 

A.  Identify all diagnoses of heart disease that have been present since December 2007, i.e., any coronary artery disease, any valvular heart disease, any heart disability manifested by sinus bradycardia, etc.

B.	Whether any heart disease had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury.

C.   Whether any heart disease was manifest within one year of the Veteran's separation from service (i.e., between September 1997 and September 1998).

In responding to B and C above, the examiner should acknowledge and address in the in-service ECG dated in September 1988 showing sinus bradycardia with sinus arrhythmia and nonspecific intraventricular block, as well as the March 1998 VA examination report that showed that an EKG with sinus bradycardia with a ventricular rate of 59.

D.  Whether any heart disease was caused by the Veteran's hypertension. 

E.	If not caused, whether any heart disease was aggravated by the Veteran's hypertension (i.e., there is additional impairment beyond any medically established baseline).  

The examiner's conclusions must be supported by a complete explanation.   If the examiner determines that an examination of the Veteran is necessary in order to provide the requested opinions, the then Veteran should be scheduled for an appropriate VA examination.

3. Finally, after completing any other development that may be indicated, readjudicate the claim for service connection for heart disease, to include coronary artery disease, status post myocardial infarction and stent placement, including as secondary to service-connected hypertension.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





